F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                              MAR 6 1997
                                    TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                  Clerk

 GARY MCLOYD CRAWFORD,

          Plaintiff - Appellant,
 v.
                                                          No. 96-6085
                                                   (D.C. No. CIV-95-1633)
 GREAT PLAINS CORRECTIONAL
                                                 (Western District of Oklahoma)
 FACILITY; NORTH CAROLINA
 DEPARTMENT OF CORRECTIONS,

          Defendants - Appellees.


                             ORDER AND JUDGMENT *


Before TACHA, BALDOCK and LUCERO, Circuit Judges.


      Plaintiff is a North Carolina prisoner in custody at Great Plains

Correctional Facility (“GPCF”). Proceeding pro se, plaintiff filed an in forma

pauperis complaint alleging injuries to his finger caused by a closing steel door.

He named as defendants GPCF, the North Carolina Department of Corrections,

and unnamed “Unknown” defendants. His complaint alleges negligence and gross



      *
        The case is unanimously ordered submitted without oral argument pursuant to
Fed. R. App. P. 34(a) and 10th Cir. R. 34.1.9. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. The court generally disfavors the citation of orders and judgments;
nevertheless, an order and judgment may be cited under the terms and conditions of 10th
Cir. R. 36.3.
negligence on the part of the defendants and requests $10,000 in compensatory

damages, $2,000 in punitive damages, and an injunction requiring defendants to

install doorstops on all doors at GPCF.

      The case was referred to a magistrate judge. The magistrate issued a

Report and Recommendation, which carefully considered any possible claim that

could be extrapolated from plaintiff’s pleading, and recommended the complaint

be dismissed as frivolous under former 28 U.S.C. § 1915(d) (now codified at 28

U.S.C. § 1915(e)(2)(B)(i)). The magistrate ordered plaintiff to file objections to

the recommendation by February 24, 1996, specifically stating that failure to do

so would result in waiving the right to appeal. On February 29, the district judge,

noting that no objections had been filed, adopted the Report and Recommendation

and dismissed the complaint. Plaintiff appealed on March 6.

      A plaintiff who fails to object in a timely manner to a magistrate’s report

and recommendation waives his right to appellate review. Moore v. United

States, 950 F.2d 656, 659 (10th Cir. 1991). We may make exceptions in cases

where the interests of justice so require. Fottler v. United States, 73 F.3d 1064,

1065 (10th Cir. 1996). In this case, plaintiff, in response to inquiry from this

court, has shown that he did not receive the magistrate’s Report and

Recommendation until February 26, two days after the magistrate’s deadline had

passed, and only three days before the district court entered judgment dismissing


                                          -2-
his complaint. In these circumstances, we conclude that the interests of justice

require us to make an exception to the waiver rule.

      Next we turn to the merits. Having carefully reviewed the record,

particularly plaintiff’s complaint, we AFFIRM for substantially the same reasons

given in the magistrate’s Report and Recommendation.

      The mandate shall issue forthwith.

                                       ENTERED FOR THE COURT



                                       Carlos F. Lucero
                                       Circuit Judge




                                        -3-